829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
In re GRAND JURY SUBPOENA 86-5-54-019 DATED SEPTEMBER 17, 1987.

No. 87-1902
United States Court of Appeals, Sixth Circuit.
September 23, 1987.
ORDER
Before MERRITT, Circuit Judge.


1
This case is before a single judge of the Court upon the emergency motion to quash a grand jury subpoena by Mr. Max Tomlinson who asserts that a grand jury subpoena has been issued for his tax attorney, Mr. Rubenstein, to appear before the grand jury to give evidence respecting Mr. Tomlinson's tax affairs.  Mr. Tomlinson claims that the grand jury subpoena and the testimony to be elicited will abridge the attorney-client privilege and other rights.


2
Mr. Tomlinson seeks an order enjoining or staying the progress of the grand jury proceeding until his appeal is considered on the merits.


3
The stay is denied because there is little likelihood of success on appeal in view of the fact that this Court does not have appellate jurisdiction of interlocutory appeals from orders denying motions to quash grand jury subpoenaes.  In Re April 1977 Grand Jury Subpoenaes, 584 F.2d 1366 (6th Cir. 1978) (en banc).  In that case the government was conducting a criminal tax investigation of General Motors Corporation and had convened a grand jury.  The Court held, following Cobbledick v. United States, 309 U.S. 323 (1940), that orders denying motions to quash grand jury subpoenaes are not appealable.


4
Accordingly, the motion to stay the grand jury proceedings is denied.